DETAILED ACTION

This communication is a Non-Final Rejection Office Action in response to the 7/30/2020 submission filled in Application 15/322,392.  
Claims 1, 22 have been amended.  Claims 1-22 are now presented.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.
 

Response to Arguments

Applicant's arguments filed 7/30/20 have been fully considered but they are not persuasive. 

Regarding the rejection under 35 U.S.C. 103, the Applicant argues “the cited art fails to disclose or suggest at least "a framework defining a plurality of adjacent stacks, each stack being configured for receiving a plurality of stackable containers, each stackable container being suitable for containing a shipment container and at least a subset of the stackable containers are arranged in one or more stacks within the storage system" and "the system including selection means for retrieving a selected shipment stackable container including said selected shipment container, the selection means including means for selecting said shipment container based on a final destination of the selected shipment, wherein said selected stackable container including said shipment will be retrieved at a given position in a retrieval 
The Examiner respectfully disagrees.  Razumov Abstract teaches a storage system having multiple storage sections, each configured for storing containers arranged in multiple rows at various horizontal levels with respect to ground. Multiple lifting transportation devices are configured for moving in a first horizontal direction along pairs of first rails arranged at predetermined horizontal levels in passages between the storage sections so as to take containers stored in the adjacent storage sections and place them to a selected row of the adjacent storage sections. At least one container carriage is configured for moving in a second horizontal direction substantially perpendicular to the first horizontal direction so as to take the containers placed in the selected row and move them in the second horizontal direction.  (NOTE:  The Examiner considers a structure for storing contains in multiple row as at various horizontal levels to be a framework defining a plurality of adjacent stacks as required by the instant claim).  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.   Further, para. 42 and Fig. 7 disclose a storage system 10 that may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  The Examiner considers the configuration disclosed in Fig. 7 to be a subset of stackable containers arranged in one or more stacks within the framework.  The instant claim does not define that the containers must be stacked such that they in contact with one another.  The claim only requires that the containers are stackable within a framework.   Razumov Figs. 6, 7 disclose a framework where each stack is configured for receiving a plurality of stackable containers.  In Razumov, the containers are stackable as they are stacked on a structure that is designed to receive containers that are appropriately sized to be stacked on the structure.   

The Applicant argues “The storage structure of Razumov is not configured for receiving a plurality of stackable containers as recited in Applicant's claims. As shown in Fig. 1, for example, the storage structure stores the containers in a vertical direction in multiple rows at various horizontal levels with respect to the ground. One of ordinary skill in the art would have understood that the storage structure of Razumov does not define a plurality of adjacent stacks and is not configured to receive a plurality of stackable containers as recited in the context of Applicant's claims 1 and 22. Rather, at best, Razumov discloses a storage structure that has a plurality of horizontal levels in which the containers are stored. “
The Examiner respectfully disagrees.  Further, para. 42 and Fig. 7 disclose a storage system 10 that may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  The Examiner considers the configuration disclosed in Fig. 7 to be a subset of stackable containers arranged in one or more stacks within the framework.  The instant claim does not define that the containers must be stacked such that they in contact with one another.  The claim only requires that the containers are stackable.   Razumov Figs. 6, 7 disclose a framework where each stack is configured for receiving a plurality of stackable containers.  In Razumov, the containers are stackable as they are stacked on a structure that is designed to receive containers that are appropriately sized to be stacked on the structure.   


The Applicant argues “Because Razumov does not disclose Applicant's claimed framework, it also follows that this document does not disclose or suggest "selection means for retrieving a selected shipment stackable container including said selected shipment container from one of the plurality of adjacent stacks of the framework, the selection means including means for selecting said shipment container based on a final destination of the selected shipment, wherein said selected stackable container including said shipment will be retrieved at a given position in a retrieval process based on a sequence required for delivery of the selected shipment container." That is, Razumov does not provide for a manner of retrieving a selected container from one of a plurality of stacks since Razumov does not disclose a storage structure in which containers can be stacked. For at least these reasons, Razumov does not disclose every feature recited in Applicant's claims.”
The Examiner respectfully disagrees.   As explained above, the Examiner has not conceded that Razumov does not disclose the claimed framework.  Further, para. 23 teaches controlling the at least one container carriage for sequentially moving the containers of the selected group from the selected row for delivery to the predetermined destination in the prescribed order.  Further, Para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  The Examiner considers a loading trucks in accordance with their destination to be selecting shipment containers based on a being used to dispatch the selected shipment container to the final destination.  As such, Razumov teaches t least one processor being configured to select said shipment container based on a vehicle used to dispatch the selected shipment container to a final destination of the selected shipment

The Applicant argues “As already discussed, Hognaland is applied in an effort to remedy the deficiencies of Razumov as it relates to the use of robotic pickers. However, even assuming arguendo one of ordinary skill in the art would have modified the storage system described in Razumov as alleged, the system of Razumov with a robotic picker still does not disclose or suggest a framework and selection means as discussed above.”
The Examiner respectfully disagrees.   As explained above, Razumov discloses the claimed framework.  As such, modifying Razumov with Hognaland does teach use of a robotic picker within the claimed framework. 

The Applicant argues “Moreover, one of ordinary skill in the art would not have modified Razumov to include a capability to store stackable containers because doing so would have rendered Razumov incapable of achieving its stated objectives. For example, Razumov is designed to allow lifting transportation devices to move in a horizontal direction along a pairs of rails arranged at multiple horizontal levels in each passage. The arrangement of the storage structure, the transportation devices, and the rails allows the transportation devices to access containers in storage racks on both sides of a passage (45). That is, access to the containers is only available by the rails located on the sides of each storage structure. The transportation devices can pass containers obtained from the storage racks to container carriages located below the storage racks. This system is designed for transferring containers without using expensive container transferring systems and for reducing the time required to transfer containers between various points in the storage system (51).”
The Examiner respectfully disagrees.  Razumov does not need to modified to include the capability to store stackable containers.  As explained above, Razumov discloses that a framework that can store stackable containers.  As such, the Applicant’s arguments are unpersuasive.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 10-12, 14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1.

As per Claim 1 Razumov teaches a system for managing shipment containers, the system comprising: 
a storage-and-retrieval system having: 
a framework defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers, each stackable container being adapted to contain a shipment container and at least a subset of the stackable containers are arranged in one or more stacks within the framework;  (Razumov Abstract teaches a storage system having multiple storage sections, each configured for storing containers arranged in multiple rows at various horizontal levels with respect to ground. Multiple lifting transportation devices are configured for moving in a first horizontal direction along pairs of first rails arranged at predetermined horizontal levels in passages between the storage sections so as to take containers stored in the adjacent storage sections and place them to a selected row of the adjacent storage sections. At least one container carriage is configured for moving in a second horizontal direction substantially perpendicular to the first horizontal direction so as to take the containers placed in the selected row and move them in the second horizontal direction.  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.   Further, para. 42 and Fig. 7 disclose a storage system 10 that may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  The Examiner considers the configuration disclosed in Fig. 7 to be a subset of stackable containers arranged in one or more stacks within the framework)
tracks arranged above or below the framework to provide access to at least the subset of the stackable containers received in the framework; (para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.)
a plurality of pickers/load handlers configured to move along a direction of the tracks and to retrieve selected stackable containers from the framework for sortation and/or dispatch; and (para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.)
at least one processor configured to: 
receive or access destination address information for each of the plurality of shipment containers entering the system;  
select a subset of the plurality of shipment containers for dispatch; and 
generate signals for instructing at least one of the plurality of pickers to retrieve one or more shipment containers in the subset of selected shipment containers from the plurality of stacks in the framework for dispatch, the selection of the shipment containers being based on: (para. 73 teaches FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.  Further, para. 67 teaches FIGS. 10-17 illustrate exemplary operations performed by the container carriage 22 to move a container from one storage rack to another storage rack. For example, a lifting transportation device (not shown) may place a container 300 to a transit point in a selected row of the storage rack 16. The container carriage 22 may move the container 300 from the transit point to a desired destination point in a selected row of the storage rack 12.  The Examiner considers items 12, 14, 16 of Figure 10 to contain multiple stack of containers within a framework as recited in the instant claim)
the destination addresses of the plurality of selected shipment containers;   (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)
the at least one processor being configured to select said shipment container based on a vehicle used to dispatch the selected shipment container to a final destination of the selected shipment, wherein said selected stackable container including said shipment will be retrieved from one of the plurality of sacks in the framework based on a sequence required for delivery of the selected shipment container. (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4. Para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  The Examiner considers a loading trucks in accordance with their destination to be selecting shipment containers based on a being used to dispatch the selected shipment container to the final destination.  Para. 23 teaches controlling the at least one container carriage for sequentially moving the containers of the selected group from the selected row for delivery to the predetermined destination in the prescribed order.  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.)
Razumov does not explicitly disclose a priority of the selected shipment containers; and   However, Olsen para. 45 teaches a package is received at an origin facility 15 for delivery to a destination address 30. Shipping indicia is captured from the package, which, in this example, is the destination zip code and service level of the package. If the destination zip code is outside the delivery area 19 for the origin facility 15, the sort assist system 40 uses the package destination zip code and service level to select a sort plan for the package. 
a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched; and  However, Olsen para. 77 teaches the change in sort plan is implemented in the sort assist system 40. Preferably, the change in the sort plan is implemented by altering the sort plan database 48. The alteration may be a permanent or a temporary route change depending on the reason for the change. For example, seasonal changes to a sort plan are temporary changes while adding a new intermediate hub represents an example of a permanent change. For temporary changes, the alteration is preferably programmed to expire after a specified duration or on a specified date and the sort plan returned to its original state automatically.  Both Razumov and Olsen are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include a retrieval sequence is based on a priority of the selected shipment containers and a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched as taught by Olsen because service level and vehicle capacity are well recognized factors that must be considered when optimizing a supply chain.  Using these factors as inputs when considering retrieval and load sequencing in a robotic retrieval process ensures packages reach destinations on time and trucks are fully utilized.
Razumov at least suggests, but does not explicitly disclose the pickers are robotic.  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

As per Claim 2 Razumov teaches the system of claim 1, wherein the plurality of pickers are configured to transport the retrieved stackable containers for dispatch via at least one of a plurality of transfer points at the storage-and-retrieval system.   (para. 51 teaches the storage system 10 provides a point-to-point transfer of a container using a lifting transportation device to transfer the container from a point in which the container is stored in the storage section to a transit storage point in a selected row, and then using a container carriage to transfer the container from the transit point in the selected row to a desired destination point. For example, containers may be transferred to a picking area in which a picking device or operator collects required products from the containers to fulfill an order.)
Razumov at least suggests, but does not explicitly disclose the pickers are robotic.  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

As per Claim 3 Razumov teaches the system of claim 1, wherein the plurality of pickers or a second plurality of  pickers are configured for inducting shipment containers into the storage-and-retrieval system via at least one of a plurality of transfer points at the storage-and-retrieval system.   (para. 62 teaches due to ability of transportation devices to move the platform 106 up and down in a horizontal direction, adjacent transportation devices arranged at the same passage between storage racks can simultaneously operate with containers arranged at the same row. For example, the transportation device A1 may load one or more container from a row in the storage section 12. At the same time, the transportation device A2 may unload one or more containers to the same row. To avoid interference between the transportation devices A1 and A2 when both of them cross the same point, the platform 106 of the transportation device A1 may be moved down and/or the platform 106 of the transportation device A2 may be moved up. As a result, the storage system 10 can provide a high-speed transfer of containers from any slot of the storage racks to another slot in a selected row of the storage racks accessible to the container carriage 22.)
However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

As per Claim 4 Razumov teaches the system of claim 1, wherein the selection of the shipment containers is based on at least one of: a weight and at least one dimension of at least one of the shipment containers.  (para. 8 teaches also, an order may include multiple products that should be packed in a specific sequence. For example, heavy products need to be placed at the bottom of the container, while lightweight products may be placed after the heavy products. In this case, to efficiently fulfill the order, it would be desirable to deliver containers with the heavy products before containers with the lightweight products.)

As per Claim 9 Razumov discloses the system of claim 1, wherein the at least one processor is configured to generate signals for instructing at least two of the plurality of pickers to concurrently retrieve selected shipment containers for dispatch via different shipping vehicles. (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. Further, trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  Further, fig. 34-35 teach an example of a sequencing procedure of the present disclosure performed using multiple container carriages operating concurrently.)
Razumov at least suggests, but does not explicitly disclose the pickers are robotic.  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

As per Claim 10 Razumov teaches the system of claim 1 wherein the at least one processor is configured to select shipment containers for dispatch in a specific sequence.  Attorney's Docket No. -   (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)

As per Claim 11 Razumov teaches Page 6the system of claim 10, wherein the sequence is selected to decrease unfilled capacity of the shipping vehicle, or to ease loading or unloading of the selected shipment containers into or out of the shipping vehicle. (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)

As per Claim 12 Razumov teaches the system of claim 10, wherein the sequence is selected based at least in part on a sequence in which the shipment containers will be delivered.  (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)

As per Claim 14 Razumov teaches the system of claim wherein the at least one processor is configured to select shipment containers for dispatch to a second system for managing shipment containers. (Razumov Para. 51 teaches the storage system 10 provides a point-to-point transfer of a container using a lifting transportation device to transfer the container from a point in which the container is stored in the storage section to a transit storage point in a selected row, and then using a container carriage to transfer the container from the transit point in the selected row to a desired destination point. For example, containers may be transferred to a picking area in which a picking device or operator collects required products from the containers to fulfill an order).

As per Claim 20 Razumov does not explicitly disclose the system of claim 1 wherein the tracks comprise: two substantially perpendicular sets of rails forming a grid above the stacks of stackable containers.   However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

As per Claim 21 Razumov does not explicitly disclose the system of claim 20, wherein the robotic pickers/load handlers comprise: 
a body mounted on wheels, a first set of the wheels being arranged to engage with at least two rails of However, Hognaland para. 29 and Fig. 3 teaches FIGS. 3 and 4 gives a perspective view in two different angles of the inventive robot 1 comprising a rectangular vehicle body or framework 4 with a cavity 7 centrally arranged within the body 4, a top lid 72 covering the top part of the body 4, a first set of four wheels 10 mounted inside the cavity 7 and in parallel to the interior walls of the body 4 and a second set of four wheels 11 mounted in parallel to the exterior walls of the body 4. The first and second set of wheels 10,11 are oriented perpendicular to each other. Further, the vehicle body 4 also includes side parts 5,5a,5b arranged on both sides of the cavity 7 along at least one of the robots 1 direction of movements. For the sake of clarity a Cartesian coordinate system is shown with its X, Y and Z axes aligned along the principal directions of the rectangular vehicle body 4. Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process that’s facilities access to all of the available storage columns (as suggested by Hognaland para. 5).

As per Claim 22 Razumov teaches a method of sorting items in a system for managing shipment containers, the system having:
a storage-and-retrieval system having:
a framework defining a plurality of adjacent stacks, each stack being configured for receiving a plurality of stackable containers, each stackable container being suitable for containing a shipment container; (Razumov Abstract teaches a storage system having multiple storage sections, each configured for storing containers arranged in multiple rows at various horizontal levels with respect to ground. Multiple lifting transportation devices are configured for moving in a first horizontal direction along pairs of first rails arranged at predetermined horizontal levels in passages between the storage sections so as to take containers stored in the adjacent storage sections and place them to a selected row of the adjacent storage sections. At least one container carriage is configured for moving in a second horizontal direction substantially perpendicular to the first horizontal direction so as to take the containers placed in the selected row and move them in the second horizontal direction.)
and at least a subset of the stackable containers are arranged in one or more stacks within the storage system;  (Para. 42 and Fig. 7 disclose a storage system 10 that may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  The Examiner considers the configuration disclosed in Fig. 7 to be a subset of stackable containers arranged in one or more stacks within the framework)


tracks arranged above or below the framework to provide access to stackable containers received in the framework; and(para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.)
a plurality of pickers/load handlers configured to move along a direction of the tracks and to retrieve selected stackable containers of the subset of stackable containers from the framework for sortation and/or dispatch; and(para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.)
at least one processor, wherein the method will:
receive or access destination address information for each of the plurality of shipment containers entering the system;
select a subset of the plurality of shipment containers for dispatch; and
generate signals for instructing at least one of the plurality of pickers to retrieve one or more shipment containers in the subset of the selected shipment containers in the plurality of stacks in the framework for dispatch, the selection of the shipment containers being based on: (para. 73 teaches FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.

the destination addresses of the plurality of selected shipment containers; (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)
and the method will:  retrieve a selected shipment based on a vehicle used to dispatch the selected shipment container to a final destination of the selected shipment, wherein said selected shipment will be retrieved from one or more containers at a given position in at least one of the plurality of stacks of the framework during a retrieval process based on a sequence required for delivery of the selected shipment. (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4. Para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  The Examiner considers a loading trucks in accordance with their destination to be selecting shipment containers based on a being used to dispatch the selected shipment container to the final destination.  Para. 23 teaches controlling the at least one container carriage for sequentially moving the containers of the selected group from the selected row for delivery to the predetermined destination in the prescribed order.  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.)
Razumov at least suggests, but does not explicitly disclose the pickers are robotic.  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).
Razumov does not explicitly disclose a priority of the selected shipment containers; and   However, Olsen para. 45 teaches a package is received at an origin facility 15 for delivery to a destination address 30. Shipping indicia is captured from the package, which, in this example, is the destination zip code and service level of the package. If the destination zip code is outside the delivery area 19 for the origin facility 15, the sort assist system 40 uses the package destination zip code and service level to select a sort plan for the package. 
a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched; and  However, Olsen para. 77 teaches the change in sort plan is implemented in the sort assist system 40. Preferably, the change in the sort plan is implemented by altering the sort plan database 48. The alteration may be a permanent or a temporary route change depending on the reason for the change. For example, seasonal changes to a sort plan are temporary changes while adding a new intermediate hub represents an example of a permanent change. For temporary changes, the alteration is preferably programmed to expire after a specified duration or on a specified date and the sort plan returned to its original state automatically.  Both Razumov and Olsen are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include a retrieval sequence is based on a priority of the selected shipment containers and a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched as taught by Olsen because service level and vehicle capacity are well recognized factors that must be considered when optimizing a supply chain.  Using these factors as inputs when considering retrieval and load sequencing in a robotic retrieval process ensures packages reach destinations on time and trucks are fully utilized.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Miranda US 2011/0106295 A1.

As per Claim 5 Razumov does not explicitly disclose the system of claim 1 wherein the at least one processor is configured to select shipment containers for dispatch in the shipping vehicle to substantially fill a delivery period associated with the shipping vehicle based on the destination address information of the shipping containers.   However, Miranda para. 174 teaches the computer also contains a route planning module, by means of which an optimised route map is computed on the basis of the customer order detected by the computer, detailing how to get to one or more outlets and/or the optimised delivery sequence and optimised loading of the cargo space on the delivery transport vehicle 171 (FIG. 14). A customer order for a commercial outlet is usually made up of several retail outlets (subsidiaries) and optimising the loading of the cargo space means that the freight units 133, 166 have to be loaded in the correct delivery sequence. The freight units 133, 166 that are delivered last must be loaded in the deepest loading position in the cargo space, whereas the freight units 133, 166 delivered first must be loaded in the foremost loading position in the cargo space.  Both Razumov and Miranda are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include wherein the at least one processor is configured to select shipment containers for dispatch in the shipping vehicle to substantially fill a delivery period associated with the shipping vehicle based on the destination address information of the shipping containers as taught by Miranda to make the most efficient use of loading capacity of a vehicle (see Miranda para. 88)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Perry US 2014/0040075 A1.

As per Claim 6 Razumov does not explicitly disclose the system of claim 1 wherein the at least one processor is configured to select shipment containers for dispatch by not selecting a lower priority shipment container when a higher priority shipment container is available.  However, Perry para. 45-46 teach there may be two or more separate sets of rules that normally govern the selection of what new work (which order or orders) is activated. One set of rules may govern the relative "priority" of the work (orders) in the information pool. The highest priority orders are continually being moved to the "top" of the pool. Thus, based on prioritization rules, newly added orders may be activated prior to older existing orders in the information pool. A second rule set governing the selection of the order or orders to activate may be referred to as "order pool mining." A purpose of order pool mining is to select an order or orders to activate from among the highest priority orders, but also allow orders to be activated that will optimize the efficiency of the work. In some cases, the latter may involve violating a predetermined priority sequence to achieve order synergy. For example, in one embodiment, orders with similar virtual order footprints may be selected within a configurable limit with respect to time and/or a number of orders regardless of their respective priority position in the priority sequence. That is, in order to accomplish the efficient "mining" of synergistic orders, the selection or combining of new orders into a new batch can be held up until an efficient batch for both picking, confirmation, and packing can be created.  Both Razumov and Perry are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include wherein the at least one processor is configured to select shipment containers for dispatch by not selecting a lower priority shipment container when a higher priority shipment container is available as taught by Perry to optimize efficiency of the retrieval process (see para. 46).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Richard US 2005/0049942 A1.

As per Claim 7 Razumov does not explicitly disclose the system of claim 1 wherein the at least one processor is configured to select at least one lower priority shipment container along with higher priority shipment containers when the capacity of the shipping vehicle can accommodate the at least one lower priority shipment container. However, Richard Claim 12 teaches filling orders in priority order until commercial vehicle capacity is exhausted. This known technique is applicable to the system of Razumov as they are both directed to managing order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Richard would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Richard to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the order fill sequence into similar systems.  Further, incorporating the order fill sequence taught by Richard to the system taught by Razumov would result in an improved system that maximizes shipping vehicle capacity.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Wurman US 7912574 B2.

As per Claim 8 Razumov discloses the system of claim 1, wherein the at least one processor is configured to generate signals for instructing at least two of the plurality of pickers to concurrently retrieve selected shipment containers for dispatch.   (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially.  Further fig. 34-35 teach an example of a sequencing procedure of the present disclosure performed using multiple container carriages operating concurrently.)
Razumov does not explicitly disclose the items are retrieved dispatch via a same shipping vehicle However, Wurman para. 30 teaches   inventory items represent any objects suitable for storage, retrieval, and/or processing in an automated inventory system 10. For the purposes of this description, "inventory items" may represent any one or more objects of a particular type that are stored in inventory system 10. Thus, a particular inventory holder 30 is currently "storing" a particular inventory item if the inventory holder 30 currently holds one or more units of that type. As one example, inventory system 10 may represent a mail order warehouse facility, and inventory items may represent merchandise stored in the warehouse facility. During operation, mobile drive units 20 may retrieve inventory holders 30 containing one or more inventory items requested in an order to be packed for delivery to a customer or inventory holders 30 carrying pallets containing aggregated collections of inventory items for shipment. Moreover, in particular embodiments of inventory system 10, boxes containing completed orders may themselves represent inventory items.  The Examiner interprets multiple drive units working to retrieve items requested for the same customer to be at least two of the plurality of  pickers to concurrently for dispatch via a same shipping vehicle.  Both Razumov and Wurman are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Wurman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wurman to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the ability to retrieve multiple items concurrently to load the same truck taught by Wurman to the system taught by Razumov would result in an improved system that provides an efficient means to load multiple items onto a single shipping vehicle.
Razumov at least suggests, but does not explicitly disclose the pickers are robotic.  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Clark US 2013/0247519 A1.

As per Claim 13 Razumov does not explicitly disclose the system of claim 1 wherein no more than one shipment container is stored in a single stackable container. However, Clark para. 21 teaches the term "item package" may refer to a single item to be stored, shipped, or otherwise handled in a container, alone, or to multiple items that have been grouped for shipping, storing or for any other operation within a materials handling facility, such as for storing in inventory or transporting to a packing or shipping station.  This known technique is applicable to the system of Razumov as they are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Clark would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Clark to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the disclosed shipping container into similar systems.  Further, incorporating the disclosed shipping container taught by Clark to the system taught by Razumov would result in an improved system that results in more shipping container options which increases flexibility.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Shakes US 2014/0257553 A1.

As per Claim 15 Razumov does not explicitly disclose the system of claim 14, wherein the at least one processor is configured to select the shipment containers for dispatch to the second system in a sequence or a grouping such that the shipment containers can be dispatched from the second system for delivery with reduced or no additional sorting at the second system.    However, Shakes para. 56-57 teaches retrieving orders in a sequence reduce or eliminate the need for separate sorting areas or mechanisms in a facility.  Both Razumov and Shakes are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to select the shipment containers for dispatch to the second system in a sequence or a grouping such that the shipment containers can be dispatched from the second system for delivery with reduced or no additional sorting at the second system as taught by Shakes because it is generally known to a person having ordinary skill in the art the reducing additional sorting will result in a more efficient process.
Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Hognaland US 2015/0307276 A1 in view of Olsen US 2005/0252596 A1 and in further view of Helmolt US 2003/0172007 A1.

As per Claim 16 Razumov does not explicitly disclose the system of claim 14, wherein the system is a regional system configured for delivering shipment containers having destination addresses within an associated geographic region and for shipping shipment containers having destination addresses outside the associated geographic region to the second system.   However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.

As per Claim 17 Razumov does not explicitly disclose the system of claim 16 wherein the second system is another regional system.  However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.

As per Claim 18 Razumov does not explicitly disclose the system of claim 161wherein the second system is a central system configured for shipping shipment containers to the regional system and at least one other regional system.  However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.

As per Claim 19 Razumov does not explicitly disclose the system of claim 14, wherein the system is a central system and the second system is a regional system.   However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683